 1   WENDY L. WILCOX (SBN 193644)
     wwilcox@skanewilcox.com
 2   PAUL O’KEEFE (SBN 253111)
     pokeefe@skanewilcox.com
 3
     SKANE WILCOX, LLP
 4   33 New Montgomery Street, Suite 1250
     San Francisco, CA 94105
 5   Telephone: (415) 431-4150
     Facsimile: (415) 431-4151
 6

 7   ROSTYSLAW J. SMYK (Ill. No. 6255495, pro hac vice)
     ross.smyk@ruberry-law.com
 8   THOMAS E. SOULE (Ill. No 6282139, pro hac vice)
     tom.soule@ruberry-law.com
 9
     RUBERRY STALMACK & GARVEY LLC
10   10 South LaSalle Street, Suite 1800
     Chicago, Illinois 60603
11   (312) 466-8050
     (312) 466-8055 (fax)
12

13   Attorneys for CorePointe Insurance Company

14                            IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
15

16   COREPOINTE INSURANCE                                   )       No. 18-cv-06093-SK
     COMPANY,                                               )
17                                                          )       MODIFIED ORDER GRANTING
                           Plaintiff,                       )       PLAINTNIFF’S ADMINISTRATIVE
18
                                                            )       MOTION TO CONTINUE INITIAL
19          v.                                              )       CASE MANAGEMENT
                                                            )       CONFERENCE AND ADR
20   FRANK WONG dba VIP AUTOS,                              )       DEADLINES
     NIKA WONG, and ERICA WONG,                             )
21
                                                            )
22                         Defendants.                      )       Hon. Magistrate Sallie Kim

23
            For good cause, the Court hereby GRANTS Plaintiff’s Administrative Motion to Continue the
24

25   January 7, 2019 Initial Case Management Conference to March 11, 2019 at 1:30 p.m.

26          The Court further orders that January 21, 2019 is the last day for Plaintiff’s to serve the
27   Summons and Complaint, pursuant to Fed.R.Civ.P. 4(m).
28


     Case No. 18-cv-06093-SK                            1       [Proposed] Order Granting Motion to Continue
                                                                                                Initial CMC
 1          The Court also orders that:

 2          February 13, 2019 is the last day to meet and confer regarding initial disclosures, early
 3
     settlement, ADR process selection, and a discovery plan (F.R.Civ.P. 26(f) & ADR L.R. 3-5(b)); and
 4
            February 15, 2019 is the last day to file an ADR Certification signed by Parties and Counsel
 5
     (Civil L.R. 16-8(b) & ADR L.R. 3-5(b)); and
 6

 7          March 4, 2019 is the last day to file a Rule 26(f) Report, complete initial disclosures or state

 8   objections to the Rule 26(f) Report and File Case Management Statement, per the Standing Order
 9
     regarding Contents of Joint Case Management Statement (F.R.Civ.P. 26(a)(1), Civil L.R. 16-9.)
10
     Dated: December 20, 2018              UNITED STATES DISTRICT COURT
11

12

13                                                _________________________________

14                                                Honorable Sallie Kim
15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Case No. 18-cv-06093-SK                            2   [Proposed] Order Granting Motion to Continue
                                                                                            Initial CMC
